Citation Nr: 1523894	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  97-20 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for bronchial asthma prior to May 5, 1997; entitlement to an increased rating greater than 30 percent for bronchial asthma from May 5, 1997, to April 13, 2013; and entitlement to an increased rating greater than 60 percent for bronchial asthma from April 13, 2013.

2. Entitlement to a total disability rating for individual unemployability (TDIU) benefits due to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.  He had continued service in the United States Army Reserves, to include additional periods of active duty, active duty for training, and inactive duty for training, until his retirement in July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Specifically, the May 1996 rating decision denied entitlement to service connection for dust allergies.  The Veteran filed a timely notice of disagreement and substantive appeal for this issue.  During a July 1998 RO hearing, however, the Veteran clarified that his respiratory claim actually was for an increased rating greater than 10 percent for his service-connected asthma.  The Veteran confirmed that the claim actually was an increased rating claim in a subsequent July 1998 statement.  The claim was adjudicated thusly by the RO in an August 1999 Supplemental Statement of the Case (SSOC) and thereafter.

This appeal initially was remanded by the Board for further development in June 2005 and December 2010.  

In May 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Thereafter, the Veteran's claims were remanded for additional development in December 2012.

As to the Veteran's TDIU claim, entitlement to TDIU was granted by the RO in a September 2002 rating decision, effective January 3, 2000 (the date that the Veteran had ceased working full-time).  The TDIU rating was continued by the RO until a December 2013 rating decision discontinued the rating because the Veteran had reached a schedular 100 percent rating for the entire time period from January 3, 2000.  For the reasons discussed in the December 2012 Board decision, the issue of entitlement to TDIU based solely on his service-connected asthma is raised by the record and is before the Board pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the RO's September 2014 rating decision, because the Veteran is in receipt of a 100 percent schedular rating for the entire period when he was permanently unemployed due to service-connected disability or disabilities, the issue of entitlement to TDIU normally would be moot.  The holding in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), however, establishes that if the Veteran has a single service-connected disability that is rated as less than 100 percent disabling, but that disability alone renders the Veteran unable to obtain or maintain substantially gainful employment that disability could be used to satisfy the statutory requirement of "a service-connected disability rated as total" for special monthly compensation (SMC) under 38 U.S.C. § 1114(s).  As such, the issue of entitlement to TDIU due solely to the service-connected asthma remains in appellate status.

A September 2014 SSOC increased the Veteran's disability rating for his bronchial asthma to 60 percent, effective April 13, 2013.  The issue has been adjusted to reflect this change.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The December 2012 Board remand referred the issues of entitlement to service connection for fibromyalgia, depression, allergic rhinitis/sinusitis, a gastrointestinal disorder, headaches, sleep apnea, and a heart disability, as well as a claim for an increased rating for posttraumatic stress disorder (PTSD), based on statements from April 2003 and June 2004.  In addition, a May 2012 statement raised the issue of entitlement to service connection for a multi-system functional disorder.  In a December 2013 rating decision, the RO adjudicated the issues of entitlement to service connection for fibromyalgia, irritable bowel syndrome (gastrointestinal disorder), and sleep apnea, but failed to address the other issues referred in the December 2012 Board remand or raised in the May 2012 statement.  In the March 2015 informal hearing presentation, the representative asserted that service connection for colitis or erosion of the GI lining should also be considered, to include as secondary to the service-connected posttraumatic stress disorder and/or the NSAIDS used for the orthopedic problems.  As such, these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he warrants an increased rating for his service-connected asthma and, as discussed above, a claim for entitlement to TDIU due solely to the Veteran's service-connected asthma also is before the Board.  Despite the extensive development already undertaken, a remand is required for the reasons discussed below.

During the course of the claim, VA promulgated new regulations for the evaluation of disabilities of the respiratory system, including asthma, effective October 7, 1996, and October 6, 2006.  68 Fed. Reg. 51,454 (Aug. 27, 2003) and 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  

Under the rating criteria which were effective prior to October 7, 1996, Diagnostic Code 6602 provides for a 10 percent rating for bronchial asthma which is mild in degree with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks.  A 30 percent rating is warranted where the disorder is moderate in degree, with rather frequent asthmatic attacks (separated by only 10-14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent rating is warranted when the asthma is severe, with frequent attacks of asthma (one or more attacks per week) marked dyspnea on exertion between attacks with only temporary relief by medication; more than light manual labor is precluded.  A 100 percent rating is warranted where the asthma is pronounced, with very frequent asthmatic attacks and severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health.

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the above amendments can only be applied after the above-noted effective dates.  Prior to October 7, 1996, and for all periods thereafter during the appellate time period; however, the Veteran's asthma disability must be assessed under the previous regulation outlined above.

In this case, the RO has not considered the Veteran's increased rating claim under the criteria in effect prior to October 7, 1996.  As noted above, the Veteran's respiratory claim initially was considered a claim for entitlement to service connection.  Thus, at the time of the initial May 1996 rating decision the criteria for service connection were considered, rather than the criteria for an increased rating under the criteria then in effect.  Subsequent adjudications occurred after the regulatory amendments in October 1996 and none of the RO adjudications considered the current increased rating claim under the diagnostic criteria in effect prior to October 7, 1996.  In a February 2004 supplemental statement of the case, the RO mentioned that the original rating had been assigned based on the pre-October 7, 1996 regulations, but the RO did not discuss these rating criteria for the current period on appeal.  The adjudications otherwise have failed to mention the pre-October 7, 1996 regulations.

Given the considerable difference in the pre-October 1996 rating criteria and the later versions, the Board cannot consider the pre-October 1996 rating criteria in the first instance as such consideration may be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  A remand is required for the RO to consider the pre-October 7, 1996 respiratory regulations.

With respect to the Veteran's claim for entitlement to TDIU, the TDIU claim is inextricably intertwined with the above claim for increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the Veteran's claims.  As to the increased rating claim, the RO/AMC is directed specifically to consider whether an increased rating for the Veteran's asthma is warranted for any period on appeal based on the law and regulations in effect prior to the changes effective from October 7, 1996.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran and his representative should be given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







